Citation Nr: 1211591	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as ear, nose and throat problems.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to February 1977 and from September 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's requests to reopen his claims for service connection for allergic rhinitis and diabetes mellitus.  These claims had been previously denied in a September 2009 rating decision and were reconsidered after the submission of additional evidence.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an August 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Entitlement to service connection for allergic rhinitis and diabetes mellitus were previously denied by the RO in a March 2005 rating decision.  In July 2005, additional service treatment records belonging to the Veteran were transferred from the VA Records Management Center (RMC) to the RO.  VA regulations provide that a claim will be readjudicated without the requirement for new and material evidence where service department records that existed at the time of a prior decision are subsequently received.  38 C.F.R. § 3.156(c) (2011).  These claims are therefore being adjudicated on a de novo basis.

In a June 2010 substantive appeal, the Veteran indicated that he suffered from a variety of physical disabilities, including headaches, a back disability, a loss of hearing and hypertension.  It is not clear whether the Veteran intended to file a claim for service connection for these disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged incurring a nose and throat disability due to his exposure to sand storms while stationed in the Persian Gulf and that he was found to have elevated blood sugar on separation from service.  Service treatment records do not document complaints, treatments or diagnoses related to diabetes mellitus or a nose and throat disability.  A laboratory report conducted while the Veteran was 39 years old (i.e., in approximately 1994) demonstrated a glucose level higher than the "normal range."  A July 1994 VA Gulf War Registry examination documented the Veteran's various complaints related to his throat and mouth, including postnasal drainage and mucous.  Post-service treatment records document a diagnosis of diabetes in approximately January 1998 but do not document diagnoses related to his throat or mouth.  A June 2010 private opinion from Dr. R. F. indicated that it was "unlikely" that the Veteran's diabetes mellitus had a sudden onset, as this disease usually had an "insidious" onset, and that it was impossible to know when his problem with blood sugar began.  This opinion is insufficient to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  VA examinations are required to determine whether the Veteran's current diabetes mellitus and claimed nose and throat problems were related to his service.

During the August 2011 hearing, the Veteran testified that he received treatment from VA in the early 1990s and that he received all of his current treatment from VA.  Records dated between December 2001 and March 2003 as well as between September 2008 and June 2009 from the VA facility in Central Arkansas are located in the claims file.  He also testified that he received physical examinations in conjunction with his employment from private physicians, Dr. F. and Dr. J.; these records are not contained in the claims file.  

As these VA treatment records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a).  VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).   VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the VA as identified by the Veteran during his August 2011 hearing.  Treatment records dated between December 2001 and March 2003 and September 2008 and June 2009 from the VA facility in Central Arkansas are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC shall obtain the Veteran's private treatment records from Dr. J. and Dr. F., as identified during the August 2011 hearing.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.  All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the etiology of the claimed diabetes mellitus found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus had its onset during the Veteran's period of active duty service from October 1976 to February 1977 and from September 1990 to July 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should specifically comment on the glucose laboratory testing results dated in 1994.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the development listed in item numbered one and two, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of any nose and throat disability, including rhinitis, found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder nose and/or throat, including rhinitis?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since July 2009.

b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability had its onset during the Veteran's period of active duty service from October 1976 to February 1977 and from September 1990 to July 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's contention that his exposure to sand storms while serving the Persian Gulf resulted in a nose and throat disability.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


